Case 2:20-cv-04533-JS-AYS Document 1 Filed 09/24/20 Page 1 of 12 PageID #: 1



  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  --------------------------------------------------------------X
  HIDELCIS ARNALDO,                                                    Case No.

                                     Plaintiff,
                    -vs.-
                                                                       COMPLAINT
  CAPCO PIZZA CORP. d/b/a OLIVETTO
  PIZZERIA and ANTHONY CAPOGNA,

                                      Defendants.
  --------------------------------------------------------------X


          Plaintiff, HIDELCIS ARNALDO, by and through his attorneys, the LAW OFFICES

  OF WILLIAM CAFARO, complaining of the Defendants, hereby alleges as follows:



                                            NATURE OF CASE

          1.       This is a civil action for damages and equitable relief based upon Defendant’s

  flagrant and willful violations of Plaintiff’s rights guaranteed to him by: (i) the overtime

  provisions of the Fair Labor Standards Acts ("FLSA"), 29 U.S.C. § 207(a); (ii) the overtime

  provisions of the New York Labor Law ("NYLL"), NYLL § 160; N.Y. Comp. Codes R. &

  Regs. ("NYCCRR") tit. 12, § 142-2.2; (iii) the NYLL's requirement that employers provide

  on each payday proper wage statements to their employees containing specific categories of

  accurate information, NYLL § 195(3); (iv) the requirement that employers furnish employees

  with a wage notice at the time of hiring and/or on an annual basis containing specific

  categories of information, NYLL § 195(1); (v) the requirement that employers pay spread of

  hours premiums under the NYCCRR tit. 12 § 142 et seq. and (vi) any other claim(s) that can

  be inferred from the facts set forth herein.
Case 2:20-cv-04533-JS-AYS Document 1 Filed 09/24/20 Page 2 of 12 PageID #: 2



                                        THE PARTIES

         2.     Plaintiff HIDELCIS ARNALDO, (hereinafter “Mr. Arnaldo” or “Plaintiff”) is

  an individual residing in Nassau County, New York.



         3.     Upon information and belief, Defendant CAPCO PIZZA CORP. d/b/a

  OLIVETTO PIZZERIA (hereinafter “Olivetto Pizzeria”) principal place of business is

  located at 190 New Hyde Park Road, Franklin Square, NY 11010.



         4.     Upon     information   and   belief,   Defendant   ANTHONY        CAPOGNA,

  (hereinafter “Capogna”) is an individual, whose actual place of business is located at 190

  New Hyde Park Road, Franklin Square, NY 11010.



         5.     Upon information and belief, at all times herein pertinent, Defendant

  Capogna, served as a principal, officer and/or manager of Defendant Olivetto Pizzeria.



         6.     Upon information and belief, for the calendar year 2017 the gross receipts of

  Olivetto Pizzeria were not less than $500,000.00.



         7.     Upon information and belief, for the calendar year 2018 the gross receipts of

  Olivetto Pizzeria were not less than $500,000.00.



         8.     Upon information and belief, for the calendar year 2019 the gross receipts of

  Olivetto Pizzeria were not less than $500,000.00.



                                                2
Case 2:20-cv-04533-JS-AYS Document 1 Filed 09/24/20 Page 3 of 12 PageID #: 3



         9.      Upon information and belief, for the calendar year 2020 the gross receipts of

  Olivetto Pizzeria will not be less than $500,000.00.



                                  JURISDICTION AND VENUE

         10.     Jurisdiction is based upon 28 U.S.C. § 1331, insofar as it involves a statute of

  the United States, specifically, the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201 et

  seq., and Plaintiff relies upon 28 U.S.C. § 1367 to invoke supplemental jurisdiction with

  respect to the state law claims which form another basis for recovery upon the same factual

  nexus, specifically Articles 6 & 19 of the Labor Law and related New York State Department

  of Labor regulations.



         11.     Venue is based upon 28 U.S.C. § 1391(b)(1), insofar as at least one of the

  Defendants resides within this Judicial District, and (b)(2), insofar as a substantial part of the

  events giving rise to the within causes of action occurred in this Judicial District.



                                   FACTUAL ALLEGATIONS

         12.     At all times herein pertinent, the Defendants, and each of them, were engaged

  in an industry having an affect on commerce within the meaning of 29 U.S.C. § 203.



         13.     At all times herein pertinent, and in the course of his duties, Plaintiff regularly

  handled products which had been moved in commerce, including, but not limited to, forks,

  knives, plates, and various vegetables.




                                                  3
Case 2:20-cv-04533-JS-AYS Document 1 Filed 09/24/20 Page 4 of 12 PageID #: 4



         14.     Plaintiff’s primary duties did not include the exercise of discretion and

  independent judgment with respect to any matters of significance.



         15.     Olivetto Pizzeria operates as an italian restaurant.



         16.     Mr. Arnaldo was employed by the Defendants from on or about November 15,

  2018 until January 24, 2020



         17.     Mr. Arnaldo was assigned various duties including but not limited to,

  preparing various food items, dish washing and making salads.



         18.     Plaintiff worked Sundays through Fridays, inclusive, from 10:00am until

  10:00pm.



         19.     Mr. Arnaldo was compensated at a salary rate of $720.00 per work week until

  on or about March of 2019 where he was afforded a raise to $800.00 per work week.



         20.     Plaintiff regularly worked for the Defendants in excess of forty (40) hours a

  week but never received an overtime premium of one and one-half times his regular rate of

  pay for those hours.



         21.     Plaintiff did not receive an extra hour at the prevailing minimum wage when

  his daily spread of hours/split shift exceeded ten hours.



                                                 4
Case 2:20-cv-04533-JS-AYS Document 1 Filed 09/24/20 Page 5 of 12 PageID #: 5



         22.    Defendants failed to provide Plaintiff with any wage statements that reflected

  the amount of hours he worked, his regular rate of pay or his overtime rate of pay for each

  hour he worked in excess of forty hours in a given workweek.



         23.    Defendant intentionally did not provide Plaintiff with a wage notice at the

  time of his hire, or at any time thereafter, containing any of the following information: his

  rates of pay and basis thereof; whether Plaintiff was paid by the hour, shift, day, week,

  salary, piece, commission, or other; whether any allowances were claimed as part of the

  minimum wage, including tip, meal, or lodging allowances; the regular pay day designated

  by Defendant; the name and physical addresses of Defendant; any “doing business as” names

  used by Defendant; and Defendant’s mailing addresses and telephone numbers.



         24.    Defendant Capogna had the power to hire employees at Olivetto Pizzeria.



         25.    Defendants Capogna hired Mr. Arnaldo on or about November 15, 2018.



         26.    Upon information and belief, Defendant Capogna had the power to fire

  employees at Olivetto Pizzeria.



         27.    Defendant Capogna controlled the terms of the Plaintiff’s employment in that

  he would tell him what tasks to complete and on what time frame they needed to be

  completed.




                                               5
Case 2:20-cv-04533-JS-AYS Document 1 Filed 09/24/20 Page 6 of 12 PageID #: 6



          28.     Upon information and belief, Defendant Capogna controlled the work

  schedule of all of the employees of Olivetto Pizzeria, including the Plaintiff’s work schedule.



          29.     Upon information and belief, the Defendant Capogna controlled the rates and

  methods of payment of each of the employees of Olivetto Pizzeria, including the Plaintiff’s

  pay rates and methods of pay.



          30.     Defendant Capogna paid the Plaintiff his wages and the wages of all other

  employees at Olivetto Pizzeria.



          31.     At all times herein pertinent, the Plaintiff performed his duties for Defendant

  Olivetto Pizzeria at the direction and under the control of Defendant Capogna.



          32.     Upon information and belief, and at all times herein pertinent, Defendant

  Capogna exercised close control over the managerial operations of Olivetto Pizzeria,

  including the policies and practices concerning employees.



          33.     At all times herein pertinent, Defendant Capogna controlled the terms and

  conditions of employment, supervised employees, made decisions as to hiring and firing and

  as to wages with respect to the employees of Olivetto Pizzeria in general, and with respect to

  the Plaintiff in particular.



          34.     At all times herein pertinent, Defendant Capogna acted as the Plaintiff’s

  employer within the meaning of the FLSA and the New York State Labor Law.

                                                 6
Case 2:20-cv-04533-JS-AYS Document 1 Filed 09/24/20 Page 7 of 12 PageID #: 7



         35.     The Defendants did not create or maintain records showing the precise

  number of hours Plaintiff worked or of wages earned.



         36.     Plaintiff alternatively allege that Defendants created records showing the

  number of hours Plaintiff worked and/or of wages earned, but upon information and belief,

  has not maintained them as required by law.



         37.     Upon information and belief, Defendants, at the time of hire, failed to give the

  Plaintiff a wage notice that conforms with New York law.



         38.     Upon information and belied, Defendants failed to give the Plaintiff a wage

  statement with every payment of wages.



         39.     Defendants acted in the manner described herein so as to maximize their

  profits while minimizing their labor costs.



         40.     Every hour that Plaintiff worked was for Defendants’ benefit.



                       AS AND FOR A FIRST CAUSE OF ACTION
                       FEDERAL FAIR LABOR STANDARDS ACT
                   AGAINST THE DEFENDANTS, AND EACH OF THEM
                                   (OVERTIME)


         41.     The Plaintiff hereby incorporates all preceding paragraphs of this complaint

  with the same force and effect as if fully set forth at length.



                                                   7
Case 2:20-cv-04533-JS-AYS Document 1 Filed 09/24/20 Page 8 of 12 PageID #: 8



         42.     Defendants were required to directly pay the Plaintiff an overtime premium of

  one and one half times the Plaintiff’s regular rate of pay for all hours worked over forty (40)

  in a given workweek.



         43.     Defendants failed to pay the Plaintiffs the overtime wages to which the

  Plaintiff was entitled under the FLSA.



         44.     All of the foregoing constituted willful and repeated violations of the Fair

  Labor Standards Act, so the applicable statute of limitations is three years pursuant to 29

  U.S.C. § 255(a).


                        AS AND FOR A SECOND CAUSE OF ACTION
                              STATE WAGE AND HOUR LAW
                     AGAINST THE DEFENDANTS, AND EACH OF THEM
                                     (OVERTIME)


         45.     The Plaintiff hereby incorporates all preceding paragraphs of this complaint

  with the same force and effect as if fully set forth at length.



         46.     At all times herein pertinent, the Plaintiff is and was an employee of

  Defendants within the meaning of the New York Labor Law.



         47.     Defendants are joint employers of the Plaintiff within the meaning of the New

  York Labor Law.



         48.     The overtime wage provisions of Article 19 of the New York Labor Law and

  its supporting regulations apply to Defendants.
                                                8
Case 2:20-cv-04533-JS-AYS Document 1 Filed 09/24/20 Page 9 of 12 PageID #: 9



         49.     Defendants have failed to pay the Plaintiff the overtime wages to which he is

  entitled under the New York Labor Law.



         50.     By Defendants’ failure to pay the Plaintiff premium overtime wages for hours

  worked in excess of 40 hours per week, they have willfully violated the New York Labor

  Law Article 19, §§ 650 et seq., and the supporting New York State Department of Labor

  Regulations.


                       AS AND FOR A THIRD CAUSE OF ACTION
                            STATE WAGE AND HOUR LAW
                   AGAINST THE DEFENDANTS, AND EACH OF THEM
                        (FAILURE TO PAY SPREAD OF HOURS)


         51.     The Plaintiff hereby incorporates all preceding paragraphs of this complaint

  with the same force and effect as if fully set forth at length.



         52.     The Defendants herein knowingly, willfully and in bad faith violated Articles

  6 & 19 of NYLL, and more particularly 12 NYCRR § 146-1.6, by failing to pay Plaintiff, one

  additional hour of pay at the prevailing minimum wage for each day during which there was

  a split shift and/or the spread of hours exceeded 10 hours.




         53.     Through their knowing or intentional failure to pay Plaintiff spread-of-hours

  pay, Defendants have willfully violated the NYLL, Article 19, § § 650 et seq., and the

  supporting New York State Department of Labor Regulations.




                                                   9
Case 2:20-cv-04533-JS-AYS Document 1 Filed 09/24/20 Page 10 of 12 PageID #: 10



           54.     Due to Defendants' violations of the NYLL, Plaintiff is entitled to recover

   from Defendants his unpaid spread-of-hours wages, liquidated damages, as provided for by

   the NYLL, reasonable attorneys' fees, costs, and prejudgment and post-judgment interest.



                       AS AND FOR A FOURTH CAUSE OF ACTION
                            NEW YORK STATE LABOR LAW
                    AGAINST THE DEFENDANTS, AND EACH OF THEM
                    (FAILURE TO PROVIDE ANNUAL WAGE NOTICES)


           55.     Plaintiff hereby incorporates all preceding paragraphs of this complaint with

   the same force and effect as if fully set forth at length.



           56.     Defendants have willfully failed to furnish the Plaintiff with annual wage

   notices as required by NYLL, Article 6, § 195(1), in English or in the language identified by

   each employee as their primary language, at the time of hiring, and on or before February

   first of each subsequent year of the employee's employment with the employer, a notice

   containing: the rate or rates of pay and basis thereof, whether paid by the hour, shift, day,

   week, salary, piece, commission, or other; allowances, if any, claimed as part of the

   minimum wage, including tip, meal, or lodging allowances; the regular pay day designated

   by the employer in accordance with NYLL, Article 6, § 191; the name of the employer; any

   "doing business as" names used by the employer; the physical address of the employer's main

   office or principal place of business, and a mailing address if different; the telephone number

   of the employer; plus such other information as the commissioner deems material and

   necessary.




                                                   10
Case 2:20-cv-04533-JS-AYS Document 1 Filed 09/24/20 Page 11 of 12 PageID #: 11



           57.     Through their knowing or intentional failure to provide the Plaintiff with the

   annual wage notices required by the NYLL, Defendants have willfully violated NYLL,

   Article 6, §§ 190 et seq., and the supporting New York State Department of Labor

   Regulations.


                        AS AND FOR A FIFTH CAUSE OF ACTION
                            NEW YORK STATE LABOR LAW
                    AGAINST THE DEFENDANTS, AND EACH OF THEM
                      (FAILURE TO PROVIDE WAGE STATEMENTS


           58.     Plaintiff hereby incorporates all preceding paragraphs of this complaint with

   the same force and effect as if fully set forth at length.



           59.     Defendants have willfully failed to furnish the Plaintiff with statements with

   every payment of wages as required by NYLL, Article 6, § 195(3), listing: the dates of work

   covered by that payment of wages; name of employee; name of employer; address and phone

   number of employer; rate or rates of pay and basis thereof, whether paid by the hour, shift,

   day, week, salary, piece, commission, or other; gross wages; deductions; allowances, if any,

   claimed as part of the minimum wage; net wages; the regular hourly rate or rates of pay; the

   overtime rate or rates of pay; and the number of regular and overtime hours worked.



           60.     Through their knowing or intentional failure to provide the Plaintiff with the

   wage statements required by the NYLL, Defendants have willfully violated NYLL, Article 6,

   §§ 190 et seq., and the supporting New York State Department of Labor Regulations.



           WHEREFORE, Plaintiff prays for judgment as against the Defendants, and each of

   them, as follows:
                                                   11
Case 2:20-cv-04533-JS-AYS Document 1 Filed 09/24/20 Page 12 of 12 PageID #: 12



            a) awarding back pay for overtime pay due and owing to the Plaintiff;

            b) awarding back pay for spread-of-hours & split-shift pay due and owing to the

               Plaintiff;

            c) Declaring that Defendants violated the provisions of the NYLL relating to

               notice and record keeping requirements regarding employees, and awarding

               Plaintiff statutory damages and any other relief authorized under the NYLL

               for violations of those requirements;

            d) awarding liquidated damages pursuant to 29 U.S.C. § 216(b) and/or New

               York State’s Labor Law, Articles 6 & 19, §§ 198(1-a), 663(1);

            e) awarding the costs and disbursements of this action, along with reasonable

               attorney’s fees pursuant to 29 U.S.C. § 216(b) and/or New York State’s Labor

               Law, Articles 6 & 19, §§ 198(1-a), 663(1);

            f) awarding any other relief this Court deems just, proper and equitable.


   Dated: New York, New York
          September 24, 2020

                                             Respectfully submitted,
                                             LAW OFFICES OF WILLIAM CAFARO



                                             ______________________
                                             Amit Kumar, Esq. (AK0822)
                                             Attorneys for Plaintiff
                                             108 West 39th Street, Suite 602
                                             New York, New York 10018
                                             (212) 583-7400
                                             AKumar@Cafaroesq.com
                                             Our File No.: 53046




                                              12
